t c memo united_states tax_court joseph b williams iii petitioner v commissioner of internal revenue respondent docket no filed date in p established a british virgin islands bvi corporation a and placed the shares in a bvi trust of which he was the sole beneficiary p opened accounts in the name of a with a bank in switzerland p provided consulting negotiation and other services to companies and governments and his clients transferred money into a’s accounts to pay for those services p did not report any of this income on any u s federal_income_tax return for through except that in he amended his and individual income_tax returns to report investment_income earned on the amounts in the swiss bank accounts p did not include the payments for services in income on any of those original or amended returns also in p pleaded guilty to one count of tax_evasion for all years from through and to one count of conspiracy to defraud the irs for those same years in p signed an agreement purporting to commit to purchasing works_of_art the seller s ostensibly agreed to hold the art for year before donating it on p’s behalf to charity and promised that the art would cost p no more than percent of the final appraised value of the art s donated works_of_art on p’s behalf in and p paid for the art close in time to the donations within a year of each donation and he claimed charitable_contribution deductions for the full value determined in appraisals that s arranged by a notice_of_deficiency issued in r determined deficiencies in p’s original returns for all years determining that p is liable for tax on the services and investment_income deposited into a’s accounts and allowing p deductions for the contributions of art only to the extent of p’s basis in the art r determined fraud penalties related to the unreported income deposited in a’s swiss bank accounts and also determined accuracy-related_penalties on the disallowed portions of p’s charitable_contribution deductions held p is liable for tax on the net amounts deposited into a’s accounts in each year and p is liable for the fraud penalties on the underpayments resulting from this unreported income held further p is entitled to charitable_contribution deductions only in the amount of his basis in the art contributed and he is liable for the accuracy-related_penalties on the underpayments resulting from the disallowed deductions david h dickieson for petitioner john c mcdougal for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs issued to petitioner joseph b williams iii a notice_of_deficiency pursuant to sec_6212 showing the irs’s determination of the following deficiencies and penalties for tax years through year deficiency sec_6663 sec_6662 penalties dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- dollar_figure --- dollar_figure dollar_figure mr williams brings this case pursuant to sec_6213 asking this court to redetermine those deficiencies and penalties the issues for decision are 1unless otherwise indicated all citations of sections refer to the internal_revenue_code code u s c in effect for the years in issue and all citations of rules refer to the tax_court rules_of_practice and procedure 2although mr williams and his wife filed joint federal_income_tax returns for through the irs determined that sec_6015 applies to meredith williams and that she is not liable for the deficiencies determined for any of those years 3in earlier opinions in this case we held that this court continued whether mr williams is individually liable for federal_income_tax on the payments made to alqi holdings ltd alqi during each year in issue or whether he is individually liable only for tax on the investment_income earned during each year on funds held and invested by alqi pursuant to sec_951 and sec_954 we hold that his liability is not limited to tax on the investment_income paid to alqi each year rather he is liable for tax on the entire net amount deposited into the alqi accounts during each year in issue whether sec_6663 civil_fraud penalties apply to the underpayments resulting from the unreported income from alqi we hold that the fact of mr williams’s fraud is established by his criminal conviction that he is collaterally estopped from denying that fraud see supra note and that he did not establish that any portion of his underpayment attributable to the unreported alqi income is not attributable to fraud continued lacks jurisdiction to redetermine mr williams’s income_tax_liability for his liability for unassessed interest and his liability for penalties for failing to file forms td f report of foreign bank and financial accounts fbars 131_tc_54 and we held that mr williams’s conviction for tax_evasion under sec_7201 for through collaterally estops him for each of those years from denying that for each of these years there was an underpayment of his income_tax attributable to civil_fraud for purposes of the statute_of_limitations and the sec_6663 fraud_penalty williams v commissioner tcmemo_2009_81 whether mr williams is entitled to charitable_contribution deductions for his contributions of art in the amounts claimed--ie the appraised values of the art--or whether his deductions are limited by sec_170 to his basis in the art donated we hold that his deductions are limited to his basis in the art whether mr williams is liable for accuracy-related_penalties on the underpayments resulting from his deducting the appraised value of the donated art rather than his basis in the art we hold that he is liable for the accuracy-related_penalties findings_of_fact the parties stipulated some of the facts and we incorporate the stipulation of facts by this reference the record also includes the stipulated exhibits the testimony offered at trial and the exhibits admitted at trial when he filed his petition mr williams resided in virginia oil-related activities and swiss bank accounts mr williams earned his undergraduate degree from the university of north carolina and his law degree from new york university school of law he began working in the corporate legal department of mobil oil corp mobil around mr williams worked for mobil in saudi arabia from to and while there he met jean-jaques bovay a banker representing banque indosuez a bank in switzerland he continued working for mobil until in the 1990s mobil tasked mr williams with developing strategic business relationships in russia and some of the former soviet republics including azerbaijan turkmenistan and kazakhstan when he retired from mobil in mr williams held the position of general manager for strategic business development and government crude in which he bought and sold crude_oil internationally on behalf of mobil and he assisted with the negotiation and closing of major business deals for mobil at mr williams’s request in mr bovay arranged for the formation of alqi in the british virgin islands the swiss bank formed alqi as a british virgin islands international business_company authorized to conduct business anywhere except the british virgin islands the record is unclear as to whether mr williams directly owned the shares of alqi or whether the shares were held in a british virgin islands trust of which mr williams was the sole beneficiary the swiss bank used overseas management_trust b v i ltd to form alqi and overseas management appointed saturn corporate services inc panama as the sole director of 4credit agricole group acquired banque indosuez in and changed its name to credit agricole indosuez for convenience we will refer to the bank mr williams used in switzerland as the swiss bank alqi saturn authorized the swiss bank to establish accounts in alqi’s name saturn operated as mr williams’s nominee and mr williams was the only operational director and officer of alqi only he had authority to act on behalf of alqi and only he could instruct the swiss bank with respect to the alqi accounts the documents submitted to the swiss bank to open the alqi accounts identify mr williams as the only beneficial_owner of all assets deposited into alqi’s accounts whether mr williams owned alqi directly or as the sole beneficiary of a_trust we find that he directly or indirectly owned and controlled all the shares of alqi stock the swiss bank also provided mr williams and alqi with a swiss mobile telephone credit cards and the use of office space at the bank for business meetings the credit cards and mobile telephone were issued and billed in mr williams’s name mr williams did not maintain formal books of account recording income and expenses related to his international consulting and services activity however the swiss bank maintained records of deposits transfers and payments involving the alqi accounts mr williams instructed the swiss bank to draw on those accounts to pay the mobile telephone bills the credit card bills and various other bills and to transfer funds at his direction the transfers included several dollar_figure and dollar_figure transfers from the swiss bank to a branch of the same bank in london to be held for pickup by mr williams the payments included payments totaling dollar_figure to a former mobil secretary who had worked for mr williams a dollar_figure gift to the to the wife of mr williams’s deceased father was also paid for from the alqi accounts some of the credit card charges alqi paid reflect mr williams’s vacationing with his children and a nearly dollar_figure shopping spree in paris france the instructions mr williams sent to mr bovay consistently refer to the swiss bank account s as my account when requesting transfers or payments from these accounts mr williams did not refer to them as alqi’s accounts or as corporate accounts we find that mr williams paid personal family and living_expenses and made gifts to family and friends from the alqi accounts beginning in mr williams found business opportunities separate from his work for mobil and he pursued those opportunities and earned fees for his consulting and negotiation services one particular project he facilitated on behalf of the khazakhstan government was the building of a new pipeline from the tengiz oil field in kazakhstan through russia to the black sea mr williams admits that none of his clients had written agreements with alqi he did not correspond or deal with his clients using the alqi name he performed services for these clients in his individual capacity and not on behalf of alqi alika smekhova a russian actress singer and celebrity worked as a consultant with mr williams translating at meetings and helping arrange introductions and appointments with russian government officials beginning in mr williams paid ms smekhova a stipend of dollar_figure to dollar_figure per month from the alqi accounts and he also paid for her shopping in paris mr williams did not pay himself a salary or commissions from alqi and he retained most of the amounts deposited into the alqi accounts in the swiss bank accounts but as noted he made gifts and paid some personal expenses from the alqi accounts alqi had no written employment or other contracts with mr williams or ms smekhova and neither of them was an employee of alqi alqi did not have any staff and had no ability to perform oil- and pipeline-related consulting services without mr williams’s providing those services directly and although ms smekhova rendered services to mr williams she did not render services to mr williams’s clients on his or alqi’s behalf all amounts deposited into the alqi accounts during through were received for services that mr williams rendered to third parties generally in connection with the negotiation of oil- and pipeline-related contracts ms smekhova facilitated mr williams’s provision of services by translating and making introductions the alqi accounts received approximately dollar_figure million in deposits between and between and deposits payments for services and earnings interest dividends and capital_gains in the alqi accounts included the following year total deposits earnings total dollar_figure big_number big_number big_number big_number big_number --- --- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number reporting alqi’s income on mr williams’s tax returns on his federal_income_tax returns for through mr williams did not report any of the services income deposited into the alqi accounts nor did he report any of the interest dividends or capital_gain income earned on those deposits he did not inform his return preparer of the accounts in the swiss bank or of his interest in alqi nor did he discuss with hi sec_5the parties stipulated that the deposits and earnings listed are net of all expenses mr williams does not allege deductible business_expenses beyond any to which the parties stipulated we accept the parties’ stipulation correcting errors of arithmetic and refer to the net_income or amounts deposited without analyzing any deductions to which the parties have agreed return preparer whether he was required to report income from alqi for the years in issue on date at the request of the united_states government the government of switzerland froze the alqi accounts mr williams disclosed his ownership_interest in alqi and the existence of the swiss bank accounts on his federal_income_tax return for which he filed in 2002--after the swiss authorities froze the accounts in mr williams filed amended federal_income_tax returns for and mr williams also had prepared and entered into evidence amended returns for through mr williams’s counsel provided unsigned copies of these returns to the irs agents during the examination these unsigned amended returns were not filed with the irs on these unfiled amended returns mr williams reported additional income representing alqi’s capital_gains dividends and interest and he reported net increases in income as follows 6the record does not reflect what alqi income mr williams reported on hi sec_2001 return services income investment_income both or neither the tax_year is not before us in this case see supra note year interest dividends dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number -0- short- term capital_gains -0- big_number big_number big_number big_number big_number big_number long- term capital_gains dollar_figure big_number big_number big_number -0- -0- big_number big_number total earnings increased income dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number 1big_number 1the record does not explain why the increased income reported on the amended_return for was less than the earnings reported on the amended_return on this and subsequent tables we do not correct discrepancies that apparently result from rounding mr williams’s amended returns included form_5471 information_return of u s persons with respect to certain foreign_corporations and on schedule c income statement of those forms he reported income earnings and deductions as follows which he attributed to alqi receipts or gross_sales passive_income earnings deductions net_income dollar_figure big_number big_number big_number big_number big_number -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number year the net change to his own income that mr williams reported on these amended returns did not include any of the gross_receipts he listed for alqi on forms and the form_5471 does not shed any light upon the discrepancy noted above with respect to increased income reported for on the amended returns mr williams included in income only the passive_income earned on the deposits and investments in alqi’s accounts at the swiss bank none of these amended returns includes in mr williams’s income any of the services income transferred or deposited into the alqi accounts as noted mr williams prepared but did not file amended returns for through even though each showed additional income and additional taxes owed however his amended returns for and which he did file reported additional tax due of dollar_figure and dollar_figure respectively and mr williams paid those additional_amounts criminal prosecution on date the department of justice filed a two- count superseding criminal information charging mr williams with one count of conspiracy to defraud the united_states and the irs and one count of tax_evasion for the period from through on date mr williams pleaded guilty to conspiring to defraud the united_states and the irs and to evading taxes for each year from through in connection with entering his guilty plea mr williams allocuted as follows in with the assistance of a banker at bank indosuez i opened two bank accounts in the name of a corporation alqi holdings ltd alqi was created at that time as a british virgin islands corporation the purpose of that account was to hold funds and income i received from foreign sources during the years to emphasis added between and more than seven million dollars was deposited in the alqi accounts and more than dollar_figure in income was earned on those deposits i knew that most of the funds deposited into the alqi accounts and all the interest_income were taxable_income to me however on the calendar_year tax returns for ‘93 through i chose not to report the income to my--to the internal_revenue_service in order to evade the substantial taxes owed thereon until i filed my tax_return emphasis added 7the irs disputes that the amended returns for and correctly reported the appropriate method of taxing alqi’s income i also knew that i had the obligation to report to the irs and or the department of the treasury the existence of the swiss accounts but for the calendar_year tax returns through i chose not to in order to assist in hiding my true income from the irs and evade taxes thereon until i filed my tax_return some of the payments i received in the alqi accounts including a two million payment i received in were paid to me by people organizations or governments with whom i did business on mobil’s behalf while i was an employee of mobil oil i did not disclose these business relationships to mobil oil although i understood i had an obligation to do so i suspect people organizations governments paying the money to me were not notifying mobil oil of the payments none of the people organizations or governments who made payments into my alqi accounts provided any_tax reporting documents to me or to the irs similarly bank indosuez provided me with no tax reporting documents for the interest and other income earned within the alqi accounts over the course of several years i came to expect that the people with whom i dealt with regularly regarding the payments into the alqi accounts would not provide tax reporting information to the united_states government regarding these transactions thus allowing me to evade taxes on the payments received i knew what i was doing was wrong and unlawful i therefore believe that i am guilty of evading the payment of taxes for the tax years through i also believe that i acted in concert with others to create a mechanism the alqi accounts which i intended to allow me to escape detection by the irs therefore i am--i believe that i’m guilty of conspiring with the people would sic whom i dealt regarding the alqi accounts to defraud the united_states of taxes which i owed the judge of the u s district_court for the southern district of new york accepted mr williams’s allocution and plea and sentenced him to months’ incarceration mr williams and the government stipulated that the readily provable tax loss the united_states suffered as a result of mr williams’s tax_evasion was at least dollar_figure2 million and they expected the district_court to order restitution in that amount the district_court ordered mr williams to pay the entire balance in the alqi accounts to the clerk of the court with dollar_figure2 million of that amount_paid to the irs as restitution and the balance held by the clerk pending resolution of the amounts mr williams owes the irs for through the swiss bank transferred a total of dollar_figure to the district_court in date and the clerk credited dollar_figure2 million to the irs on date the irs has held that amount pending the resolution of this case the clerk has held the balance of the funds pending the final_determination of mr williams’s liability for the years in issue including interest and penalties the department of corrections released mr williams on date charitable_contributions sometime in the summer of mr williams began speaking with personnel of abbey art consultants inc abbey a corporation in new york city about buying art at a discount and donating it at full fair_market_value to charitable institutions on date mr williams signed an agreement with abbey8 which refers to mr williams as client and provides in relevant part client desires to purchase from abbey the monetary quantity of art specified in paragraph below the specific items purchased by the client will be described in written appraisals prepared by a qualified_appraiser selected by abbey the appraisal s will be submitted to the client when the client receives physical possession of the art or when the art is donated to a charitable institution the total purchase_price or consideration for the art shall be dollar_figure provided however that the total purchase_price shall not exceed twenty-four percent of the cumulative appraised fair_market_value of the art purchased herein as determined by the qualified_appraiser selected by abbey the purchase_price shall be paid to abbey in the following manner a ten sic percent of the total purchase_price dollar_figure shall be paid_by check at the signing of this agreement said monies shall be held in an escrow account pending satisfaction of the provisions contained in this agreement b the balance of the price shall be paid_by good check on or before the time when client receives physical possession of the art or when the art is delivered to and accepted by the charitable institution where the art is being donated in the event that abbey is unable to facilitate the donation of the art client may request physical possession of the art or monies previously paid in which case abbey shall immediately comply with such request 8mrs williams also signed the agreement however she is not a party to this case see supra note within thirty days after the client has paid to abbey the deposit payment of the purchase_price the client shall notify abbey of the client’s wishes with regard to the dispensation sic of the art client may elect one of the following a to take physical possession of the art in which case abbey will package and ship the art to the client at abbey’s expense provided that full payment has been received or b to retain abbey as its agent to facilitate the donation of the art to a charitable institution s in which case abbey at its sole cost and expense will arrange the donation and handle all the requisite paperwork needed to consummate the desired donation including the packaging and shipping of the art to the charitable institution s after the required holding_period of one year in the event client fails to make any payment required herein for the purchase of the art at any time prior to the time client executes a bill of sale transferring ownership of the art to a charitable institution abbey’s sole remedy shall be to retain as liquidated_damages all previous payments client has made toward the purchase of the art and in addition to reclaim ownership of the art in the event client elects to donate the art to a charitable institution s upon such election client may list three charitable institutions client wishes to be the possible donees abbey will endeavor to facilitate the donation to one of the specified institutions provided however that if abbey in its sole opinion determines that a donation to the 9paragraph of the agreement included the following sentence which was crossed out by hand and initialed all payments owing by client after client’s execution of the bill of sale shall be subject_to abbey’s right to require specific performance of client with respect to clients sic obligation to pay abbey the full balance of the purchase_price requested institution s is not practical abbey may without prior notice to client facilitate the donation of the art to qualifying charitable institution s chosen by abbey if at any time after the donation of the art to qualifying charitable institution s any governmental body or panel makes a final_determination that the cumulative fair_market_value of the art herein purchased is less than the value which is reflected in the appraisal s and as a result of such determination the tax_benefit to the client resulting from such donation is reduced abbey within thirty days of the submission to abbey by the client of written documentation evidencing the adjudicated reduction of the original fair_market_value of the art shall pay to the client in cash or by check an amount of monies equal to the percentage of the dollars paid for each dollar the fair_market_value of the art has been reduced provided however that before doing so abbey reserves the right to lawfully challenge any such reduction this agreement shall be interpreted under the laws of the state of new york this agreement contains the entire agreement between the respective parties hereto and there are no other provisions obligations representations oral or otherwise of any nature whatsoever thus under this agreement-- mr williams expressed interest in paying dollar_figure for art but he committed only to pay dollar_figure--the deposit paid with the agreement abbey promised to provide a qualified_appraiser and to provide art with a purchase_price of no more than percent of the appraised fair_market_value mr williams was not selecting specific pieces rather abbey agreed that when mr williams took possession of art or when it was donated to charity abbey would identify and describe that art in an appraisal abbey agreed to bear all the expense--including paperwork appraisal packing and shipping costs--of donating the art to charity and to refund all of mr williams’s payments if it was unable to facilitate the donation abbey agreed that its sole remedy for mr williams’s non-payment would be to retain any payments already received and to retake possession of the art i e abbey could not force mr williams to perform and the only risk mr williams bore for non-performance was the loss of his deposit although mr williams could propose donees abbey retained discretion to select the donee abbey agreed to share the risk of inflated appraised values by promising a pro-rata refund of the discounted purchase_price contribution in november and december of ie almost a year after the date of the agreement between abbey and mr williams abbey arranged for appraisals of three different sets of art and mr williams introduced at trial the following appraisals reciting the following fair market values appraisal date appraiser value of art date date date total shari cavin lawrence roseman kenneth jay linsner dollar_figure big_number big_number big_number on date mr williams signed a deed_of_gift to drexel university and a representative of drexel university signed the deed to accept the gift on date the deed provides a very brief description of the art described in the november and date appraisals and it recites a total appraised value of dollar_figure--ie an amount greater than the dollar_figure contemplated in the agreementdollar_figure the record includes no evidence as to when abbey first acquired the art appraised in late the record includes a letter from abbey to mr williams dated date reporting that abbey had delivered his donation to drexel the letter included an undated invoice that recites a purchase date of date ie the date of the agreement a description of art objects as attached appraised value of dollar_figure and purchase_price of dollar_figure the 10the agreement recited a total purchase_price of dollar_figure and stated that the purchase_price shall not exceed percent of the cumulative appraised fair_market_value of the art dollar_figure percent dollar_figure invoice lists a dollar_figure deposit and indicates a balance due of dollar_figure an amount obviously greater than the dollar_figure required in the agreement but consistent with the invoice purchase_price of dollar_figure and also consistent with the discount promised in the agreement dollar_figure i sec_24 percent of the dollar_figure appraised value the date letter asks mr williams to remit dollar_figure in the enclosed envelope and instructs him to date and tender his check in the year of the donation finally the letter promises that early in abbey would send mr williams the original appraisals and the required irs forms signed by the appraisers and drexel mr williams paid abbey dollar_figure before the end of it would appear that at this point the agreement had been more than fulfilled but mr williams and abbey behaved otherwise in and as we show below on his federal_income_tax return mr williams claimed deductions for the following charitable_contributions item amount gifts by cash or check gifts other than by cash or check total dollar_figure big_number big_number mr williams’s return preparer informed him that so long as he had a 1-year holding_period and appropriate appraisals of the art his charitable_contribution_deduction should not pose a problem contribution mr williams wrote abbey on date stating i have just returned from a trip to london and would like your assistance once again to complete another gift of art as i am sure you remember in date i purchased from abbey art approximately dollar_figure plus of appraised value art and antiquities originating from south america south east asia haiti and north africa as you also know i gifted in dollar_figure in appraised value of art and antiquities to drexel university in philadelphia pa with your assistance the remaining art has in the meantime been stored with you in your wharehouse sic i would now like to gift approximately dollar_figure of the remaining art to florida international university in miami for the tax_year and ask your assistance in completing this gift asap i also ask you to continue to wharehouse sic the remaining art that i previously purchased i hereby enclose a check in the amount of dollar_figure made out to abbey art which i understand should cover the expenses of the shipping packing warehousing updated appraisals and any other expenses related to the gift of this art to fiu i would appreciate an itemized list of these expenses once you have completed the delivery of the gift mr williams signed the letter and included a check for dollar_figure in date abbey arranged for appraisals of two different sets of art and mr williams introduced at trial the following appraisals reciting the following fair market values 11the record does not show any basis for this dollar_figure plus figure the agreement between abbey and mr williams provided for art with a total value of dollar_figure 12on the photocopy of the date letter introduced into evidence the last digit of the year mr williams references is illegible but we infer that he refers to appraisal date appraiser value of art date shari cavin date jane werner-aye total dollar_figure big_number big_number the record does not explain why the date appraisals both predate mr williams’s date letter instructing abbey to facilitate a donation for the record includes no evidence as to when abbey first acquired the art appraised in late on date mr williams signed a deed_of_gift reciting his donation of art appraised at dollar_figure to the art museum at florida international university and a representative of the museum at the university signed the deed to certify receipt and acceptance of the donation on date mr williams claimed a charitable_contribution_deduction for the following contributions for item gifts by cash or check gifts other than by cash or check total amount dollar_figure big_number big_number the non-cash charitable_contribution for includes dollar_figure for clothing that mr williams reported donating to charity contribution with two separate checks mr williams paid abbey dollar_figure and dollar_figure toward a contribution of art other than the already fulfilled date agreement the record does not include any agreement pursuant to which mr williams might have made these payments and he does not allege that there was another written_agreement in date abbey arranged the appraisal of another set of art and at trial mr williams introduced the following appraisal reciting the following fair_market_value appraisal date appraiser value of art date jane werner-aye dollar_figure mr williams introduced a deed_of_gift reciting his gift of dollar_figure of art to drexel university in date his signature is dated date and a representative of the university appears to have signed the document on date the record includes no evidence as to when abbey first acquired the art appraised in late mr williams claimed a deduction for the following charitable_contributions for item gifts by cash or check gifts other than by cash or check total amount dollar_figure big_number big_number the non-cash charitable_contributions for include dollar_figure for clothing and dollar_figure for a bmw automobile mr williams reported donating to charity on date abbey sent mr williams a letter that stated i am writing to remind you that we still have art and antiquities held in a segregated manner in our warehouse located in new york city from we thank you for your recent dollar_figure check for storage etc sometime in the first half of we will send you an itemized bill and a description of your objects which remain based upon our last inventory we believe that you still have over dollar_figure worth of appraised items in the event you wish to gift objects in we would be pleased to work with you in this regard we find that mr williams paid the following amounts and that his costs represent the following percentages of the appraised values of the art he donated payment_date gift gift gift dollar_figure big_number big_number dollar_figure total illegible total dollar_figure big_number big_number percent of appraised value dollar_figure dollar_figure dollar_figure notice_of_deficiency during mr williams’s incarceration the irs examined his returns for the years in issue the irs issued the notice_of_deficiency for through on date the issues now before us for decision were addressed as follows in the notice_of_deficiency unreported foreign_income the irs determined that the amounts deposited into the alqi accounts not only the earnings on deposits and investments held at the swiss bank but also the consulting fees paid for services rendered net of allowable expenses were includable taxable_income to mr williams during the year of deposit that he failed to report that income on his returns and that pursuant to sec_6663 the civil_fraud penalty applies to all of that omitted incomedollar_figure 13the notice_of_deficiency appears to determine deficiencies relative to the original returns mr williams filed for and not the amended returns he filed in for and we presume that the irs is holding the payments made with mr williams’s amended and returns as advance_payments against his liabilities--along with the dollar_figure restitution payment moreover certain adjustments in the notice_of_deficiency result from mechanical application of limitations based on mr williams’s adjusted_gross_income for each year these include a reduction in allowed exemptions for and limitations in itemized_deductions these adjustments are computational and do not require further analysis disallowed charitable_contribution deductions in the notice_of_deficiency the irs stated the amount shown on your return as a deduction for charitable_contributions is not allowable in full because it has not been established that the total amount was paid during the tax_year or that the unallowable items met the requirements of sec_170 of the internal_revenue_code as a result your contributions deduction is decreased in tax_year and the irs disallowed the amounts shown below and determined accuracy-related_penalties under sec_6662 on the underpayments resulting from the disallowed charitable_contribution deductions claimed allowed disallowed dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number accuracy- related penalty dollar_figure dollar_figure dollar_figure year trial at trial in washington d c on date mr williams testified and he called as a witness mr donald williamson the c p a whom mr williams’s lawyers retained in to assist in the preparation of tax returns reporting mr williams’s ownership_interest and income from alqi mr williams 14the amounts the irs allowed include not only the amounts mr williams paid for the art he donated through abbey but also the amounts he claimed for other non-cash charitable_contributions did not call any representative from abbey or anyone affiliated with alqi or involved with his consulting activities nor did he call the return preparer who prepared his original federal_income_tax returns for through opinion the commissioner’s deficiency determinations are generally presumed correct and mr williams as the petitioner in this case has the burden of establishing that the deficiencies determined in the notice_of_deficiency are erroneous see rule a similarly mr williams bears the burden of proving he is entitled to any disallowed deductions that would reduce his deficiency see 503_us_79 dollar_figure conversely the commissioner has the burden_of_proof with respect to the issue of fraud with intent to evade tax and that burden_of_proof must be carried by clear_and_convincing evidence sec_7454 rule b sec_6663 provides that a determination that any portion of an underpayment is attributable to fraud results in the entire underpayment’s being treated a sec_15under certain circumstances the burden_of_proof can shift to the commissioner with respect to factual disputes pursuant to sec_7491 however mr williams does not contend that the burden has shifted and the record does not suggest any basis for such a shift for example mr williams has not demonstrated compliance with the requirements of sec_7491 -- specifically substantiating items and maintaining required records attributable to fraud except any portion the taxpayer proves is not so attributable i consulting fee income a the parties’ contentions mr williams contends that his amended returns properly report his income from the swiss bank accounts he opened in and maintained throughout the years in issue he maintains that he is liable for tax only on the investment earnings realized during those years on the amounts deposited and invested in the alqi accounts and he maintains that because he is liable for tax only on that omitted passive_income he is therefore liable for the civil_fraud penalty only as to the deficiencies resulting from the omission of that passive_income mr williams concedes that sec_951 and sec_954 require that he include in income each year the earnings on deposits and investments in the swiss bank accounts the irs agrees of course that the passive_income earned on the alqi accounts is taxable to mr williams in each year earned however the irs also contends that the consulting fee income-- ie the corpus of the alqi accounts--is taxable to mr williams--because it was his income and not alqi’s or in the alternative because of alqi’s status as a controlled_foreign_corporation the irs contends that even if the consulting income is properly attributable to alqi it is taxable to mr williams pursuant to sec_951 and sec_954 because mr williams was a related_person to alqi that to the extent alqi performed any services alqi performed those services for or on behalf of mr williams as that concept is defined in sec_1_954-4 income_tax regs and that but for mr williams’s substantial assistance alqi could not have performed any of those services mr williams counters that he is not liable for tax on the consulting fees paid into the alqi accounts until those amounts were distributed to him which did not occur during the years in issue because alqi is a legitimate corporation and alqi provided the services the income from those services is not foreign_base_company_services_income under sec_954 and sec_1_954-4 income_tax regs is invalid the irs defends sec_1_954-4 as a valid interpretive regulation as a result the irs contends that all the services income paid to alqi during the years in issue is foreign_base_company_services_income and that income net of allowable expenses see supra note is taxable to mr williams in the year it was deposited into the alqi accounts the irs further contends that because mr williams evaded tax both on the investment_income earned on the alqi deposits and on the services income deposited into the alqi accounts during the years in issue he is liable for civil_fraud penalties on the entire underpayment resulting from the investment_income and the services income he omitted in through as discussed supra note mr williams’s conviction estops him from denying his liability for civil_fraud this entire underpayment is deemed attributable to fraud and subject_to the 75-percent penalty unless he proves some part of the underpayment is not attributable to fraud see sec_6663 and b b discussion we have found that the consulting fees deposited into alqi’s accounts were in fact the income of mr williams funneled through alqi’s bank accounts only in order to unsuccessfully evade tax during his allocution for his guilty plea mr williams admitted that the purpose of opening the alqi accounts was to hold funds and income i received and that most of the funds deposited into the alqi accounts and all the interest_income were taxable to me and it is little wonder that he made this admission emphasis added he had no 16respondent contends that mr williams’s guilty plea collaterally estops him from denying that the consulting income is taxable to him however we have held that even after the application of collateral_estoppel the amounts of the deficiencies of tax and penalties for through and the issue of accuracy-related_penalties remain for trial williams v commissioner tcmemo_2009_81 slip op pincite emphasis in original since that would require addressing subordinate issues as to which collateral_estoppel does not clearly apply we therefore treat mr williams’s allocution testimony not as something that estops his contentions but as evidence it is however weighty evidence that he was not able to plausibly contradict at trial employment contract with alqi and reported no wages from alqi and the consulting clients did not have agreements with alqi and did not even have any awareness of alqi apart from his own general testimony he presented no evidence that any client even knew that alqi existed the clients were mr williams’s clients and their payments were for him it is apparently true that mr williams and his banker directed his earnings to an alqi account but that fact does not excuse him from liability for tax on his earnings his use of alqi was at most an impermissible assignment_of_income see 281_us_111 73_tc_1246 income must be taxed to the one that earns it mr williams resists this conclusion by arguing that the irs has not established that alqi was a sham and by pointing out that the tax law respects the existence of corporations see 319_us_436 a corporation is by definition a fictitious legal person but mr williams is right that we honor this legal fiction thus when a corporation enters into a contract and becomes entitled to compensation under the contract we understand that it is the corporation and not its owners or principals that is the party to the contract and that is entitled to receive and is obliged to pay tax on the income generated by that contract however mr williams misses the mark when he resists a sham contention that the irs did not make and did not need to make we assume that alqi is a real corporation and would be the taxpayer responsible for any income that it earns that assumption is unhelpful here to mr williams because alqi simply did not earn the income at issue the difficulty that mr williams’s position meets is not that alqi is treated as a sham but that alqi was not a party to the consulting agreements that produced the income we would respect alqi as a fictitious legal person but we do not assume the existence of factually fictitious agreements between alqi and mr williams’s clients this is not an instance in which we sham a corporation or invoke substance over form in order to deem an individual taxpayer to be the actual recipient of money nominally earned by a corporation rather in this instance alqi can be assumed to have its own valid legal existence but we are missing both the substance and the form of consulting agreements that involve alqi mr williams earned consulting fees from his clients and alqi’s only role was to be a conduit for mr williams’s earnings to evade tax mr williams’s contention that ms smekhova and his swiss bankers also provided valuable services is misplaced we assume that they provided assistance to mr williams’s consulting activity but there is no evidence that they provided any services to mr williams’s clients nor any evidence that alqi contracted with the bankers or ms smekhova to provide those services on alqi’s behalf mr williams provided all the consulting services to his clients and he directed his clients to deposit his compensation into swiss bank accounts that belonged to alqi the fact that mr williams’s business and personal expenses were paid out of these same swiss bank accounts does not prove that his clients contracted with alqi or that alqi was anything other than the receptacle into which mr williams diverted his consulting income we therefore hold mr williams liable for the consulting fee income deposited into the alqi accounts that being the case we need not reach the irs’s alternative argument--ie that even if the income was earned by alqi mr williams owed tax on it pursuant to the controlled_foreign_corporation provisions of subchapter_f of the code resolving that alternative theory would require us to address issues such as mr williams’s challenge to the validity of the regulation that we need not reach in order to decide the case ii civil_fraud penalty mr williams concedes that he is liable for tax on the alqi investment_income he omitted and we have found that he is also liable for tax on the net services income his conviction for tax_evasion for through satisfies the irs’s burden of proving fraud and estops him from denying the fact that he committed tax_fraud in those same years mr williams is liable for the civil_fraud penalty except to the extent that he proves part of the underpayment was not attributable to fraud see sec_6663 and b mr williams has not shown that his failure to report any of the alqi income was not attributable to fraud therefore the civil_fraud penalty applies to the entire underpayment related to his omitted consulting fee and investment_income for each year from through iii charitable_contribution deductions a the parties’ contentions mr williams contends that he signed the art purchase agreement with abbey in date that he obligated himself in that agreement and oral agreements that preceded his signing the agreement to purchase all the art he donated in and that abbey segregated art appraised at approximately dollar_figure in its warehouse in on the basis of the agreement that he owned all of that art as of date and that he is entitled to charitable_contribution deductions for the appraised values of the art as claimed on his and returns mr williams further contends that his return preparer approved his deducting the appraised fair market values provided that he held the art for more than year and the art was properly appraised and he argues that therefore even if he is not entitled to the charitable_contribution deductions in full he is not liable for any accuracy-related_penalties the irs does not challenge the fact that mr williams and abbey signed the agreement that mr williams made the payments he alleges that abbey made the gifts on mr williams’s behalf that the recipients of the gifts were qualified charities that the appraisers’ valuations were reasonable or that mr williams complied with the procedures for substantiating and reporting the charitable_contribution deductions however the irs contends that mr williams did not own the specific art he donated for more than a year before the dates of his gifts of that art and that therefore sec_170 limits mr williams’s donation to his basis in the art rather than the fair market values of the art the irs further contends that mr williams is liable for accuracy-related_penalties for the underpayments resulting from the disallowed portions of his charitable_contribution deductions b statutory framework sec_170 generally allows a deduction for any charitable_contribution made during the tax_year but the deduction is allowable only if the contribution is verified under regulations provided by the secretary a charitable_contribution includes a contribution or gift to or for_the_use_of a government organization for public purposes or to a charitable_organization sec_170 generally the amount of the charitable_contribution is the fair_market_value of the contributed_property at the time of donation sec_1_170a-1 c income_tax regs in some situations involving the donation of appreciated_property the general_rule for determining the amount of a charitable_contribution is modified sec_170 provides sec_170 certain contributions of ordinary_income and capital_gain_property -- general_rule --the amount of any charitable_contribution of property otherwise taken into account under this section shall be reduced by a the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution thus the effect of sec_170 is to permit the deduction of long-term_capital_gain appreciation but when the contributed_property is not long-term_capital_gain property to limit the deduction to the taxpayer’s basis at the time of contribution see 787_f2d_1538 11th cir sec_1221 defines capital assets and the art at issue qualified as a capital_asset in mr williams’s hands sec_1222 defines long-term_capital_gain as gain from the sale_or_exchange of a capital_asset held for more than year it follows that when a taxpayer donates appreciated art that he held for year or less the amount of the deduction must be determined with regard to sec_170 ie the deduction is limited to the taxpayer’s basis rather than the art’s higher fair_market_value c discussion as noted the irs challenges only mr williams’s claim that he owned the art for more than a year before the donation mr williams alleges that he committed to purchasing art from abbey and he argues that his holding_period for the art began in date when he and abbey executed the agreement federal tax law is concerned with the economic_substance of the transaction under scrutiny and not the form by which it is masked 866_f2d_1336 11th cir accordingly although the parties titled the agreement art purchase agreement we will consider the rights duties and obligations the parties actually assumed when they executed the agreement--whatever its title the agreement clearly states that mr williams paid dollar_figure to abbey and that abbey would hold that amount in escrow to apply against the dollar_figure purchase_price paragraph of the agreement discusses abbey’s rights in the event mr williams failed to pay amounts owed to abbey if he failed to pay before he executed a bill of sale transferring art to a charity the agreement provides also in paragraph that abbey’s sole remedy was to retain as liquidated_damages all previous payments client has made toward the purchase of the art and in addition to reclaim ownership of the art the draft agreement originally provided that in the event that mr williams failed to pay abbey after he executed documents transferring art to a charity abbey could require specific performance ie payment however mr williams crossed out that sentence and abbey thus accepted the agreement without any explicit right to force mr williams’s paymentdollar_figure 17from the documents in the record acknowledging the charities’ receipt of the art it appears that abbey delivered art on loan to charities to hold until mr williams signed and abbey delivered the bill of sale or deed_of_gift abbey appears to have processed the final paperwork only after receiving mr williams’s payments for the art 18considering that abbey controlled the paperwork including the bill of sale or deed_of_gift abbey remained in a position to reclaim any art delivered on loan to a charity if mr williams had defaulted on payment after abbey delivered the art to a charity but mr williams was not obligated to proceed because mr williams had the power unilaterally to decide whether to pay the remainder of the dollar_figure purchase_price and execute a bill of sale in effect his dollar_figure payment purchased an option to buy art--with the full option_price applied to the price of the art an option normally provides a person a right to sell or to purchase ‘at a fixed price within a limited period of time but imposes no obligation on the person to do so’ see 87_tc_1046 quoting koch v commissioner t c pincite options have been characterized as unilateral contracts because one party to the contract is obligated to perform while the other party may decide whether or not to exercise his rights under the contract 125_tc_248 although the agreement placed no time restriction on mr williams’s right to purchase the art it also imposed no binding commitment on him to follow through with the purchase in contrast to an option agreement a contract of sale contains mutual and reciprocal obligations the seller being obligated to sell and the purchaser being obligated to buy koch v commissioner t c pincite the agreement at issue obligated abbey to sell but it did not obligate mr williams to buy thus all he purchased in date was a contractual right to require abbey to perform and to apply his dollar_figure option payment against the dollar_figure total purchase_price recited in the agreement even without a time limit on mr williams’s right to require performance in substance the agreement was an option to purchase art regardless of the title the parties gave to their agreement mr williams’s holding_period for the art he had the option either to buy or not to buy did not begin until he exercised the option committed himself to paying for the art and acquired a present_interest in the art see 45_tc_397 affd 368_f2d_800 1st cir in each instance this occurred within less than a year of his donations mr williams testified that oral discussions he had with abbey before signing the agreement did obligate him to purchase roughly dollar_figure of appraised art and that he intended that the initial commitment described in the agreement--dollar_figure total_payment to purchase art with roughly dollar_figure of appraised value--would cover his donations while he would pay additional_amounts to donate the remaining art in subsequent years he did not explain how any such oral agreement could have survived paragraph of the agreement he and abbey had executed which stated that the agreement contains the entire agreement between him and abbey he also did not explain why abbey would segregate dollar_figure worth of art on the basis of his signing an agreement that required him to make a dollar_figure deposit and pay the remainder of the dollar_figure total purchase_price if and only if he chose to proceed nor did he explain how an agreement for dollar_figure of appraised-value art came to be an agreement for dollar_figure of appraised-value art mr williams testified that he asked abbey to put together a collection of the kind of art he appreciated and that he believed abbey had a large quantity of such art which abbey would segregate and hold for his donation program although he claims that he believed that abbey segregated almost dollar_figure million of art in its warehouse someplace in new york city he did not have and did not even profess actual personal knowledge of the timing of abbey’s acquisition of the art he never requested or received an inventory of the items segregated on his behalf and he never visited the warehouse to inspect the art purportedly purchased and set_aside for his contribution programdollar_figure moreover while it is clear from the age of the art listed in the appraisals that the pieces certainly existed long before their dates of donation there is no evidence aside from 19mr williams also claimed that he believed the appraisals abbey obtained were valid and accurate and that the 416-percent jump in value legitimately resulted from abbey’s purchasing the art oversees in third-world countries and in bulk abbey’s guaranteed appreciation is suspect and if the art is available at such deep discounts the appraisals--purporting to represent prices a willing buyer and willing seller would negotiate--are also suspect however as the irs is not challenging valuation we need not decide these questions hearsay20 and mr williams’s testimony which is not competent on the point that even abbey owned any of this art before the dates of appraisals the evidence does not show that mr williams owned the art as of the date of the initial agreement with abbey in or at any other time earlier than a year before the donations we find that mr williams acquired a present_interest in the art only when he agreed to pay abbey for each batch of appraised art and this occurred within less than a year of each donation thus we agree with the irs that because mr williams owned the art for less than one year he would not have been entitled to long-term_capital_gain treatment on any gain on the art if he had sold it and therefore sec_170 limits his charitable_contribution_deduction to his basis in the art 20mr williams introduced a date letter from abbey asserting that abbey still had items held in a segregated manner in our warehouse located in new york city from promising to send a description of those remaining objects and estimating the appraised value of the objects at over dollar_figure if offered to prove the quoted fact the letter is inadmissible hearsay see fed r evid c and mr williams did not offer into evidence any actual business records substantiating abbey’s holdings or any description of any segregated art nor did he call any representative of abbey to testify moreover mr williams did not reconcile abbey’s letter’s reference to art segregated from with his assertion that abbey segregated all dollar_figure of appraised-value art in we are entitled to infer from mr williams’s failure to offer evidence proving purchase in and segregation thereafter that probative evidence about the time of purchase and segregation would have been unfavorable to mr williams’s case see 6_tc_1158 affd 162_f2d_513 10th cir iv accuracy-related_penalty the irs determined that mr williams is liable for accuracy- related penalties for the overstated charitable_contribution deductions the commissioner bears the burden of producing sufficient evidence showing the imposition of a penalty is appropriate once the commissioner meets this burden the taxpayer must produce persuasive evidence that the commissioner’s determination is incorrect rule a 116_tc_438 a negligence sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to the taxpayer’s negligence or disregard of rules or regulationsdollar_figure sec_6662 provides that the term 21the accuracy-related_penalty is also imposed on the portion of an underpayment attributable to a substantial_understatement_of_income_tax sec_6662 by definition an understatement of income_tax for an individual is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 the understatements of income_tax resulting from the disallowed charitable_contribution deductions and the amounts of tax required to be shown on the returns follow continued ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances negligence connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir c ourts have found that a taxpayer is negligent if he puts his faith in a scheme that on its face offers improbably high tax advantages without obtaining an objective independent opinion on it sec_21 continued understatement_of_tax attributable to overstated charitable_contribution tax required to be shown dollar_figure big_number dollar_figure big_number dollar_figure big_number although each understatement exceeds dollar_figure only the understatement for is greater than percent of the tax required to be shown on the return and thus there is a substantial_understatement for only we need address the substantial_understatement accuracy-related_penalty only to the extent we determine mr williams is not liable for the negligence accuracy-related_penalty under sec_6662 validity 301_f3d_714 6th cir affg tcmemo_2000_339 commencing a holding_period for hundreds of thousands of dollars of art donated in and by making a modest deposit in on an agreement that allowed mr williams unfettered flexibility to chose whether or not to actually buy and donate any art at all was too good to be true this manufactured tax_benefit was enough to alert a reasonable and prudent person that additional scrutiny was required mr williams did not seek independent advice to verify the propriety of his abbey agreement or the validity of the anticipated tax benefits accordingly the negligence_penalty applies b defenses a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability if he successfully invokes one of three other provisions sec_6662 provides that an understatement may be reduced first where the taxpayer had substantial_authority for his treatment of any item giving rise to the understatement or second where the relevant facts affecting the item’s treatment are adequately disclosed and the taxpayer had a reasonable basis for his treatment of that item third sec_6664 provides that if the taxpayer shows that there was reasonable_cause for a portion of an underpayment and that he acted in good_faith with respect to such portion no accuracy-related_penalty shall be imposed with respect to that portion whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including his efforts to assess his proper tax_liability his knowledge and experience and the extent to which he relied on the advice of a tax professional sec_1_6664-4 income_tax regs substantial_authority mr williams did not claim that he relied upon substantial_authority holding that an option to purchase art with guaranteed appreciation would commence his holding_period disclosure and reasonable basis for treatment the irs does not dispute that mr williams followed the procedural requirements for claiming the deductions for his charitable_contribution deductions and the irs does not challenge the verification he provided with his returns however considering the contingent nature of mr williams’s obligation to purchase art from abbey and the issue that raises about when he actually began to hold the art we find that mr williams’s returns did not include sufficient facts to provide the irs with actual or constructive knowledge of the potential controversy involved with mr williams’s deducting the entire appraised value of the art he donated the adequate_disclosure exception does not apply reasonable_cause and good_faith where reasonable_cause existed and the taxpayer acted in good_faith sec_6664 provides a defense to the sec_6662 penalty generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability sec_1_6664-4 income_tax regs for purposes of sec_6664 a taxpayer may be able to demonstrate reasonable_cause and good_faith and thereby escape the accuracy-related_penalty of sec_6662 by showing his reliance on professional advice see sec_1_6664-4 income_tax regs however reliance on professional advice is not an absolute defense to the sec_6662 penalty 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 a taxpayer asserting reliance on professional advice must prove that his adviser was a competent professional with sufficient expertise to justify reliance that the taxpayer provided the adviser necessary and accurate information and that the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir mr williams testified that his return preparer advised him that given appropriate appraisals and a 1-year holding_period his charitable_contribution deductions shouldn’t be an issue the record includes no evidence on the return preparer’s qualifications nor on what information mr williams gave his return preparer in order to obtain his approval of the deduction mr williams did not testify whether he provided a copy of the agreement explained to the preparer the contingent nature of his obligation to purchase or admitted his lack of knowledge of whether abbey actually owned the art more than a year before his contributions mr williams testified that he believed abbey’s appraisals were legitimate that the promised appreciation of the art resulted from abbey’s economies of scale from bulk purchases and that his return preparer approved the deductions we need not decide--though we doubt--whether mr williams honestly held these beliefs it is enough that he failed to demonstrate that he provided a competent tax professional all the information about his deal with abbey and that he actually relied upon an objective professional’s advice rather than his perception of the deal or abbey’s representation of the tax deductions it could manufacture for him the reasonable_cause exception does not apply mr williams is therefore liable for the accuracy-related_penalty on the underpayments resulting from the disallowed charitable_contribution deductions for and v conclusion mr williams is liable for tax in each year on the investment_income earned in the alqi accounts because as the parties have agreed that income is foreign_personal_holding_company_income pursuant to sec_954 he is also liable for tax in each year on the net consulting income paid into the alqi accounts because that income was his own moreover mr williams is liable for the civil_fraud penalty under sec_6663 on the entire underpayment resulting from his unreported alqi income both investment_income and consulting income for each year in issue mr williams is not entitled to charitable_contribution deductions in excess of those the irs allowed and he is liable for the accuracy-related_penalties under sec_6662 and b on the underpayments resulting from the disallowed charitable_contribution deductions to reflect the foregoing an appropriate order and decision will be entered
